Exhibit 10.2

CELATOR PHARMACEUTICALS, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

 

1. GENERAL; PURPOSE.

(a) This Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock. This Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.

(b) The Company, by means of this Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

(c) Unless the context otherwise dictates, capitalized terms used in this Plan
shall have the respective meanings set forth in Section 15.

 

2. ADMINISTRATION.

(a) The Board will administer this Plan unless and until the Board delegates
administration of this Plan to a Committee or Committees, as provided in
Section 2(c).

(b) The Board will have the power, subject to, and within the limitations of,
the express provisions of this Plan:

(i) To determine how and when Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).

(ii) To designate from time to time which Related Corporations of the Company
will be eligible to participate in this Plan.

(iii) To construe and interpret this Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in
this Plan, in a manner and to the extent it deems necessary or expedient to make
this Plan fully effective.

(iv) To settle all controversies regarding this Plan and Purchase Rights granted
under this Plan.

(v) To suspend or terminate this Plan at any time as provided in Section 12.

(vi) To amend this Plan at any time as provided in Section 12.



--------------------------------------------------------------------------------

(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that this Plan be treated as an
Employee Stock Purchase Plan.

(viii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in this Plan by Employees who are foreign nationals or
employed outside the United States.

(c) The Board may delegate some or all of the administration of this Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of this Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
this Plan, as may be adopted from time to time by the Board. The Board may
retain the authority to concurrently administer this Plan with the Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated. Whether or not the Board has delegated administration of this Plan to
a Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of this Plan.

(d) All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

 

3. SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

(a) Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under this Plan will not exceed 252,246 shares of Common Stock, plus the number
of shares of Common Stock that are automatically added on January 1 of each
year, commencing on January 1, 2014 and ending on (and including) January 1,
2023, in an amount equal to the lesser of (i) 1% of the total number of shares
of Capital Stock outstanding on December 31 of the preceding calendar year, and
(ii) 1,000,000 shares of Common Stock. Notwithstanding the foregoing, the Board
may act prior to the first day of any calendar year to provide that there will
be no January 1 increase in the share reserve for such calendar year or that the
increase in the share reserve for such calendar year will be a lesser number of
shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.

(b) If any Purchase Right granted under this Plan terminates without having been
exercised in full, the shares of Common Stock not purchased under such Purchase
Right will again become available for issuance under this Plan.

(c) The stock purchasable under this Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

 

2



--------------------------------------------------------------------------------

4. GRANT OF PURCHASE RIGHTS; OFFERING.

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering (consisting of one or more
Purchase Periods) on an Offering Date or Offering Dates selected by the Board.
Each Offering will be in such form and will contain such terms and conditions as
the Board will deem appropriate, and will comply with the requirement of
Section 423(b)(5) of the Code that all Employees granted Purchase Rights will
have the same rights and privileges. The terms and conditions of an Offering
shall be incorporated by reference into this Plan and treated as part of this
Plan. The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed six
months beginning with the Offering Date, and the substance of the provisions
contained in Sections 5 through 8.

(b) If a Participant has more than one Purchase Right outstanding under this
Plan, unless the Participant otherwise indicates in forms delivered to the
Company: (i) each form will apply to all of the Participant’s Purchase Rights
under this Plan, and (ii) a Purchase Right with a lower exercise price (or an
earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) will be exercised.

(c) The Board will have the discretion to structure an Offering so that if the
Fair Market Value of a share of Common Stock on the first Trading Day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering will terminate immediately as of that first Trading Day, and
(ii) the Participants in such terminated Offering will be automatically enrolled
in a new Offering beginning on the first Trading Day of such new Purchase
Period.

 

5. ELIGIBILITY.

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation. Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two years. In addition, the Board may
provide that no Employee will be eligible to be granted Purchase Rights under
this Plan unless, on the Offering Date, such Employee’s customary employment
with the Company or the Related Corporation is more than 20 hours per week and
more than five months per calendar year or such other criteria as the Board may
determine consistent with Section 423 of the Code.

(b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering that coincides with the day on which such person becomes an
Eligible Employee or which occurs

 

3



--------------------------------------------------------------------------------

thereafter, receive a Purchase Right under that Offering, which Purchase Right
will thereafter be deemed to be a part of that Offering. Such Purchase Right
will have the same characteristics as any Purchase Rights originally granted
under that Offering, as described herein, except that:

(i) the date on which such Purchase Right is granted will be the “Offering Date”
of such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;

(ii) the period of the Offering with respect to such Purchase Right will begin
on its Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c) No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of any Related Corporation. For purposes of this
Section 5(c), the rules of Section 424(d) of the Code will apply in determining
the stock ownership of any Employee, and stock which such Employee may purchase
under all outstanding Purchase Rights and options will be treated as stock owned
by such Employee.

(d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which
exceeds $25,000 of Fair Market Value of such stock (determined at the time such
rights are granted, and which, with respect to this Plan, will be determined as
of their respective Offering Dates) for each calendar year in which such rights
are outstanding at any time.

(e) Officers of the Company and any designated Related Corporation, if they are
otherwise Eligible Employees, will be eligible to participate in Offerings under
this Plan. Notwithstanding the foregoing, the Board may provide in an Offering
that Employees who are highly compensated Employees within the meaning of
Section 423(b)(4)(D) of the Code will not be eligible to participate.

 

6. PURCHASE RIGHTS; PURCHASE PRICE.

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under this Plan, will be granted a Purchase Right to purchase up to that number
of shares of Common Stock purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding 15%
of such Employee’s earnings (as defined by the Board in each Offering) during
the period that begins on the Offering Date (or such later date as the Board
determines for a particular Offering) and ends on the date stated in the
Offering, which date will be no later than the end of the Offering.

 

4



--------------------------------------------------------------------------------

(b) The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.

(c) In connection with each Offering made under this Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering, (ii) a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering and/or (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants on any Purchase Date
under the Offering. If the aggregate purchase of shares of Common Stock issuable
upon exercise of Purchase Rights granted under the Offering would exceed any
such maximum aggregate number, then, in the absence of any Board action
otherwise, a pro rata (based on each Participant’s accumulated Contributions)
allocation of the shares of Common Stock available will be made in as nearly a
uniform manner as will be practicable and equitable.

(d) The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights will be not less than the lesser of:

(i) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or

(ii) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

 

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

(a) An Eligible Employee may elect to authorize payroll deductions as the means
of making Contributions by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form provided by the Company. The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board. Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under this Plan and will
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party. If permitted in the
Offering, a Participant may begin such Contributions with the first payroll
occurring on or after the Offering Date (or, in the case of a payroll date that
occurs after the end of the prior Offering but before the Offering Date of the
next new Offering, Contributions from such payroll will be included in the new
Offering). If permitted in the Offering, a Participant may thereafter reduce
(including to zero) or increase his or her Contributions. If specifically
provided in the Offering, in addition to making Contributions by payroll
deductions, a Participant may make Contributions through the payment by cash or
check prior to a Purchase Date.

(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a withdrawal form
provided by the Company. The Company may impose a deadline before a Purchase
Date for withdrawing. Upon such withdrawal, such Participant’s Purchase Right in
that Offering will immediately terminate and the Company will distribute to such
Participant all of his or her accumulated but unused

 

5



--------------------------------------------------------------------------------

Contributions and such Participant’s Purchase Right in that Offering shall
thereupon terminate. A Participant’s withdrawal from that Offering will have no
effect upon his or her eligibility to participate in any other Offerings under
this Plan, but such Participant will be required to deliver a new enrollment
form to participate in subsequent Offerings.

(c) Purchase Rights granted pursuant to any Offering under this Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason (subject to any post-employment participation period
required by law) or (ii) is otherwise no longer eligible to participate. The
Company will distribute to such individual all of his or her accumulated but
unused Contributions.

(d) During a Participant’s lifetime, Purchase Rights will be exercisable only by
such Participant. Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.

(e) Unless otherwise specified in the Offering, the Company will have no
obligation to pay interest on Contributions.

 

8. EXERCISE OF PURCHASE RIGHTS.

(a) On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of shares of Common Stock, up to the maximum number of
shares of Common Stock permitted by this Plan and the applicable Offering, at
the purchase price specified in the Offering. No fractional shares will be
issued unless specifically provided for in the Offering.

(b) If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one share of Common Stock on the
final Purchase Date of an Offering, then such remaining amount will be held in
such Participant’s account for the purchase of shares of Common Stock under the
next Offering under this Plan, unless such Participant withdraws from or is not
eligible to participate in such Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one whole share of Common Stock on the final Purchase Date of an
Offering, then such remaining amount will not roll over to the next Offering and
will instead be distributed in full to such Participant after the final Purchase
Date of such Offering without interest.

(c) No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under this Plan are covered by an
effective registration statement pursuant to the Securities Act and this Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to this Plan. If on a Purchase Date the
shares of Common Stock are not so registered or this Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration

 

6



--------------------------------------------------------------------------------

statement and this Plan is in material compliance, except that the Purchase Date
will in no event be more than six months from the Offering Date. If, on the
Purchase Date, as delayed to the maximum extent permissible, the shares of
Common Stock are not registered and this Plan is not in material compliance with
all applicable laws, no Purchase Rights will be exercised and all accumulated
but unused Contributions will be distributed to the Participants without
interest.

 

9. COVENANTS OF THE COMPANY.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Purchase Rights and issue and sell shares
of Common Stock thereunder. If, after commercially reasonable efforts, the
Company is unable to obtain the authority that counsel for the Company deems
necessary for the grant of Purchase Rights or the lawful issuance and sale of
Common Stock under this Plan, and at a commercially reasonable cost, the Company
will be relieved from any liability for failure to grant Purchase Rights and/or
to issue and sell Common Stock upon exercise of such Purchase Rights.

 

10. DESIGNATION OF BENEFICIARY.

(a) The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant’s account under this Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant. The Company may, but is not obligated to, permit the Participant to
change such designation of beneficiary. Any such designation and/or change must
be on a form approved by the Company.

(b) If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the Participant.
If no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions to the Participant’s spouse, dependents or relatives,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

 

11. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a) In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to this Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering. The Board will make
these adjustments, and its determination will be final, binding and conclusive.

(b) In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume

 

7



--------------------------------------------------------------------------------

or continue outstanding Purchase Rights or may substitute similar rights
(including a right to acquire the same consideration paid to the stockholders in
the Corporate Transaction) for outstanding Purchase Rights, or (ii) if any
surviving or acquiring corporation (or its parent company) does not assume or
continue such Purchase Rights or does not substitute similar rights for such
Purchase Rights, then the Participants’ accumulated Contributions will be used
to purchase shares of Common Stock within ten business days prior to the
Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.

 

12. AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may amend this Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of this Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under this
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under this Plan or materially reduces the
price at which shares of Common Stock may be purchased under this Plan,
(iv) materially extends the term of this Plan, or (v) expands the types of
awards available for issuance under this Plan, but in each of (i) through
(v) above only to the extent stockholder approval is required by applicable law
or listing requirements.

(b) The Board may suspend or terminate this Plan at any time. No Purchase Rights
may be granted under this Plan while this Plan is suspended or after it is
terminated.

(c) Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of this
Plan will not be materially impaired by any such amendment, suspension or
termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the Effective Date, or (iii) as necessary to obtain or maintain
favorable tax, listing, or regulatory treatment. To be clear, the Board may
amend outstanding Purchase Rights without a Participant’s consent if such
amendment is necessary to ensure that the Purchase Right and/or this Plan
complies with the requirements of Section 423 of the Code.

 

13. EFFECTIVE DATE OF PLAN.

This Plan will become effective on the date that this Plan has been approved by
the stockholders of the Company, which approval must be within 12 months before
or after the date this Plan is adopted (or if required under Section 12(a),
materially amended) by the Board.

 

8



--------------------------------------------------------------------------------

14. MISCELLANEOUS PROVISIONS.

(a) Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.

(b) A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

(c) This Plan and Offering do not constitute an employment contract. Nothing in
this Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(d) The provisions of this Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

 

15. DEFINITIONS.

As used in this Plan, the following definitions will apply to the capitalized
terms indicated below:

(a) “Board” means the Board of Directors of the Company.

(b) “Capital Stock” means each and every class of capital stock of the Company
entitled to vote, regardless of the number of votes per share.

(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to this Plan or
subject to any Purchase Right after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
other similar equity restructuring transaction, as that term is used in
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

(d) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(e) “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(f) “Common Stock” means the common stock of the Company, having one vote per
share.

 

9



--------------------------------------------------------------------------------

(g) “Company” means Celator Pharmaceuticals, Inc., a Delaware corporation.

(h) “Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right. A Participant may make additional payments
into his or her account if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.

(i) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least 90% of the outstanding securities
of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(j) “Director” means a member of the Board.

(k) “Eligible Employee” means an Employee who meets the requirements set forth
in the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in this Plan.

(l) “Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of this Plan.

(m) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

10



--------------------------------------------------------------------------------

(o) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will be
the closing sales price for such stock as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date of determination, as reported in such source as the Board deems
reliable. Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing sales price on the last preceding date for which such
quotation exists.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith in compliance with applicable laws
and in a manner that complies with Sections 409A of the Code.

(p) “Offering” means the grant to Eligible Employees of Purchase Rights, with
the exercise of those Purchase Rights automatically occurring at the end of one
or more Purchase Periods. The terms and conditions of an Offering will generally
be set forth in the “Offering Document” approved by the Board for that Offering.

(q) “Offering Date” means a date selected by the Board for an Offering to
commence.

(r) “Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.

(s) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right.

(t) “Plan” means this Celator Pharmaceuticals, Inc. 2013 Employee Stock Purchase
Plan.

(u) “Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(v) “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.

(w) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to this Plan.

(x) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code,
designated by the Board as a Related Corporation.

(y) “Securities Act” means the Securities Act of 1933, as amended.

 

11



--------------------------------------------------------------------------------

(z) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed.

Adopted by the Board of Directors:       April 12, 2013

Stockholder Approval Effective Date:    May 22, 2013

 

12